Smith, J.
(concurring specially) — I fully agree with the *668decision of the majority in this case. I write specially, though, to express my concern over perpetuation of the offensive term "illegitimate” in referring to a child horn to parents not married to each other.
Certainly "illegitimate” is a better word than "bastard,” a word common in earlier statutes and decisions. RCW 4.24.010, at issue in this case, uses the term "illegitimate child.” An innocent child is still stigmatized by that reference.
We have made great strides in amending statutes to remove age-old terms which are offensive in our present-day society. The legislative process can use words which convey the same meaning, but are less demeaning to children. To the credit of our Legislature, it has already begun this process. RCW 4.24.010 and RCW 41.26.030 seem to be the only statutes which still refer to "illegitimate child.”